Title: William Sampson to Thomas Jefferson, 9 January 1817
From: Sampson, William
To: Jefferson, Thomas


          
            Dear Sir
            New york Jany 9 1817
          
          I have received your favor of the 30th Ulto And Am glad that the expression of “shortening the process by appealing to our own Opinions” came so apropos to sanction the part I had in the enclosed address to the people of the United States from the Society for promoting domestic manufactures
          I should be proud and happy if our Sentiments objects and proceedings should meet your approbation in which Case I should sollicit your patronage. If it were not trespassing too rashly upon your time and goodness it would be infinitely agreeable to me to know your opinion upon the Subject and the view we have taken of it. It has already worked a revolution in Opinion here in So much that all parties except the very British, and those more british than the british themselves have Coalesced and Subscribed to the patriotic sentiments which I think it Contains.
          I am of a Committee charged to draft a memorial to Congress upon the Subject, and as I have no motives but the love of this Country’s good I should like to be assured by the wise and judicious that I was well employed
          
            I am Sir With profound respect Your Obedt Servant
            William Sampson
          
        